*561ORDER
PER CURIAM.
Jim Lynch Cadillac, Inc. (Lynch) appeals from judgment entered on a jury verdict in favor of General Motors Corporation (GM). Lynch asserts the court erred in: (1) dismissing Counts III and VI of its first amended petition and in failing to allow it to amend its petition; (2) granting a directed verdict in favor of GM on Counts II and V in that the evidence presented established breach of contract; (3) submitting jury instruction Number 9, GM’s affirmative defense; (4) overruling its objection to GM’s reference to Jim Lynch’s personal worth which was irrelevant; (5) admitting evidence of .an application signed by Jim Lynch which was a collateral matter, and cannot be used for impeachment purposes; and (6) limiting testimony of rebuttal witness, Mark Hoffman, Certified Public Accountant (CPA).
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order.
The judgment is affirmed in accordance with Rule 84.16(b).